                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 RYAN W ROBERTS,                                    )
                                                    )
                                Plaintiffs,         )
                                                    )
                      v.                            )      Case No. 4:20-00076-CV-RK
                                                    )
 THE DEPARTMENT OF VETERANS                         )
 AFFAIRS, VETERANS HEALTH                           )
 ADMINISTRATION; DR. RICHARD                        )
 STONE, EXECUTIVE IN CHARGE VHA;                    )
 DR WILLIAM PATTERSON, VISN 15                      )
 DIRECTOR; RICKY AMENT, ROBERT J                    )
 DOLE VAMC FACILITY DIRECTOR;                       )
 VALERIE MCCLARAN, PSB                              )
 CHAIRPERSON, CRNA; CHRISTINA                       )
 DEAN, EMPLOYEE                                     )
 RELATIONS/LABOR RELATIONS; AND                     )
 SANDRA MILLER, EMPLOYEE                            )
 RELATIONS/LABOR RELATIONS;                         )
                                                    )
                                Defendants.         )
   ORDER GRANTING MOTION FOR SERVICE BY A UNITED STATES MARSHAL
       Before the Court is Plaintiff’s pro se motion requesting that the Court order the United
States Marshals Service to serve process on the Defendants named in the Complaint. (Doc. 20.) 1
Generally, a plaintiff is responsible for having the summons and complaint served by a nonparty
who is at least 18 years old. Fed. R. Civ. P. 4(a)-(b). Service by a United States marshal is
mandatory only “if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C.
§ 1915 or as a seaman under 28 U.S.C. § 1916.” Fed. R. Civ. P. 4(c). Otherwise, the Court has
discretion to order service by the United States marshal, but it generally will not do so absent a
showing that (1) there is a risk of harm to the process server or (2) the plaintiff has attempted
service by other means provided in Rule 4 of the Federal Rules of Civil Procedure. See Bax v.
Exec. Office for U.S. Attorneys, 216 F.R.D. 4, 4–5 (D.D.C. 2003); 4A Fed. Prac. & Proc. Civ. §




       1
          Plaintiff sent a letter requesting service by the United States Marshals Service. The Court
construes this as a motion.



           Case 4:20-cv-00076-RK Document 21 Filed 06/08/20 Page 1 of 2
1090 (4th ed.); Legislative Statement to the Federal Rules of Civil Procedure Amendments Act of
1982, § 2 n.18.
       Here, Plaintiff has not applied to proceed in forma pauperis under § 1915 or as a seaman
under § 1916. However, he has unsuccessfully attempted service by other means under Rule 4,
and upon review of the record in this case, the Court finds an order requiring service by the United
States Marshalls is appropriate. Accordingly, Plaintiff’s motion (Doc. 20) is GRANTED and the
United States Marshals Service is ORDERED to serve Defendants in accordance with Rule 4 of
the Federal Rules of Civil Procedure. Because Plaintiff is not proceeding in forma pauperis,
Plaintiff is ORDERED to pay the costs of service.
       IT IS SO ORDERED.




                                            s/ Roseann A. Ketchmark
                                        ROSEANN A. KETCHMARK, JUDGE
                                        UNITED STATES DISTRICT COURT

  DATED: June 8, 2020




                                                  2

          Case 4:20-cv-00076-RK Document 21 Filed 06/08/20 Page 2 of 2
